DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Election/Restrictions
Applicant’s election without traverse of claims 1-7, and 16 in the reply filed on July 6, 2021 is acknowledged.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Gillner et al. (US 5850070) (“Gillner”).
With respect to claim 1, Gillner discloses a composite pane with an electrical load, the pane comprising an outer pane, and an inner pane that are joined to one another via a thermoplastic intermediate layer – element 3, wherein the thermoplastic intermediate layer has a recess that has a receiving opening (Fig. 2), the receiving opening so dimensioned that it is designed for accommodating the electrical load in the recess, and the electrical load arranged in the recess (abstr., col. 2, lines 28-42, col. 3, lines 18-33, Fig. 2).
Regarding claim 3, Gillner teaches the pane of claim 1, therein the recess can accommodate the electrical load in a flush manner (Fig. 2).
As to claim 4, Gillner teaches the pane of claim 1, wherein no connection is provided between the electrical load and the intermediate layer (col. 3, lines 18-33, Fig. 2).
With respect to claim 5, Gillner teaches the pane of claim 1, wherein the recess has a holding device – element 15 – in which the electric load is mounted (col. 3, lines 18-33, Fig. 2).
As to claim 6, Gillner teaches the pane of claim 1, wherein the receiving opening is slit-shaped (Fig. 1).
Regarding claim 7, Gillner teaches the pane of claim 1 wherein a connection element – element 4 - of the electrical load extends outward out of the receiving opening (col. 2, lines 28-39, Fig. 2).

Claims 1, 3, 6, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loibl (US 2006/0174476 A1).
With respect to claim 1, Loibl discloses a composite pane with an electrical load, the pane comprising an outer pane, and an inner pane that are joined to one another via a thermoplastic intermediate layer – element 16, wherein the thermoplastic intermediate layer has a recess that has a receiving opening (Fig. 2), the receiving opening so dimensioned that it is designed for accommodating the electrical load – element 24 - in the recess, and the electrical load arranged in the recess (abstr., 0009, 0020, Fig. 2).
Regarding claim 3, Loibl teaches the pane of claim 1, therein the recess can accommodate the electrical load in a flush manner (Fig. 2).
As to claim 6, Loibl teaches the pane of claim 1, wherein the receiving opening is slit-shaped (Fig. 1).
Regarding claim 7, Loibl teaches the pane of claim 1 wherein a connection element – element 26 - of the electrical load extends outward out of the receiving opening (0023, 0024, Fig. 2).

Claims 1-7, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lefevre (US 2006/0275599 A1).
With respect to claim 1, Lefevre discloses a composite pane (abstr.) with an electrical load (abstr.), the pane comprising an outer pane, and an inner pane that are joined to one another via a thermoplastic intermediate layer – element 12, wherein the thermoplastic intermediate layer has a recess that has a receiving opening (0062, 0063, Fig. 1), the receiving opening so dimensioned that it is designed for accommodating the 
As to claim 2, Lefevre teaches the pane of claim 1, wherein the electrical load has a display device (0004-0019).
Regarding claim 3, Lefevre teaches the pane of claim 1, therein the recess can accommodate the electrical load in a flush manner (Fig. 1).
As to claim 4, Lefevre teaches the pane of claim 1, wherein no connection is provided between the electrical load and the intermediate layer – the electrical load is provided with a casing (0038, 0040, 0041).
With respect to claim 5, Lefevre teaches the pane of claim 1, wherein the recess has a holding device – the casing – in which the electric load is mounted (0038).
As to claim 6, Lefevre teaches the pane of claim 1, wherein the receiving opening is slit-shaped (Fig. 1).
Regarding claim 7, Lefevre teaches the pane of claim 1, wherein a connection element – element 6 - of the electrical load extends outward out of the receiving opening (0062, Fig. 1).
As to claim 16, Lefevre teaches the pane of claim 2, wherein the display device is a display for optical information (0004-0019).


Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783